 



EXHIBIT 10.4
Barr Pharmaceuticals, Inc. Non-Qualified Deferred Compensation Plan
(As Amended and Restated Effective as of February 27, 2008 with retroactive
effect to January 1, 2005)
          Barr Pharmaceuticals, Inc. (the “Company”) established the Barr
Pharmaceuticals, Inc. Non-Qualified Deferred Compensation Plan (the “Plan”) for
the benefit of its eligible Employees effective November 1, 2003. The Company
previously has amended the Plan and now hereby amends and restates the Plan,
effective as of January 1, 2005, except where specifically provided. The Plan is
intended to be an unfunded plan maintained solely for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees as referred to in Sections 201(a)(2), 301(a)(3) and 401(a)(1) of
ERISA. The Plan is further intended to comply with the Internal Revenue Code of
1986, as amended, including Code Section 409A. The Plan shall be administered
and construed so as to effectuate such intentions.
ARTICLE I
DEFINITIONS
          Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     1.1. “Account” means the Deferral Contribution Account and the Employer
Matching Contribution Account, if any, established on the Company’s books for
the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.
     1.2. “Administrator” means the Barr Pharmaceuticals, Inc. Savings and
Retirement Plan Committee, which is responsible for the administration of the
Plan.
     1.3. “Beneficiary” means the person or persons entitled under Section 6.2
to receive benefits under the Plan upon the death of a Participant.
     1.4. “Board” means the Company’s Board of Directors.
     1.5. “Bonus” means the additional cash remuneration payable to a
Participant annually pursuant to the Barr Pharmaceuticals, Inc. 2007 Executive
Officers Incentive Plan, the Barr Pharmaceuticals, Inc. 2007 Management
Incentive Plan, any predecessor to such plans, or any similar or successor
plans, prior to any Deferral Contributions under this Plan.
     1.6. “Bonus Deferral Agreement” means the written deferral agreement
entered into by a Participant with an Employer under Section 3.2 of the Plan.
     1.7. “Bonus Deferral Contribution” means the contribution credited to a
Participant’s Deferral Contribution Account under the Plan by the Employer
pursuant to the Participant’s Bonus Deferral Agreement under Section 3.2 of the
Plan.

 



--------------------------------------------------------------------------------



 



     1.8. “Cause” shall have the meaning set forth in any employment,
consulting, or other written agreement between the Participant and the Company
or a Subsidiary. If there is no employment, consulting, or other written
agreement between the Company or a Subsidiary and the Participant or if such
agreement does not define “Cause,” then “Cause” shall mean, as determined by the
Administrator in its sole discretion, the Participant’s (i) willful and
continued failure substantially to perform the Participant’s material duties
with the Company or a Subsidiary, or the commission of any activities
constituting a violation or breach under any federal, state, or local law or
regulation applicable to the activities of the Company or Subsidiary, in each
case, after notice thereof from the Board or the Administrator to the
Participant and (where possible) a reasonable opportunity for the Participant to
cease such failure, breach, or violation in all respects, (ii) fraud, breach of
fiduciary duty, dishonesty, misappropriation, or other actions that cause damage
to the property or business of the Company or Subsidiary, (iii) repeated
absences from work such that the Participant is unable to perform the
Participant’s employment or other duties in all material respects, other than
due to physical or mental impairment or illness, (iv) admission or conviction
of, or plea of nolo contendere to, any felony, or to any other crime that, in
the reasonable judgment of the Board or the Administrator, adversely affects the
Company’s or a Subsidiary’s reputation or the Participant’s ability to carry out
the obligations of the Participant’s employment or Service, (v) loss of any
license or registration that is necessary for the Participant to perform the
Participant’s duties for the Company or Subsidiary, (vi) failure to cooperate
with the Company or a Subsidiary in any internal investigation or
administrative, regulatory or judicial proceeding, after notice thereof from the
Board or the Administrator to the Participant and a reasonable opportunity for
the Participant to cure such non-cooperation or, (vii) act or omission in
violation or disregard of the Company’s or Subsidiary’s policies, including but
not limited to the Company’s or Subsidiary’s harassment and discrimination
policies and standards of conduct then in effect, in such a manner as to cause
loss, damage or injury to the property, reputation or employees of the Company
or a Subsidiary. In addition, the Participant’s Service shall be deemed to have
terminated for Cause if, after the Participant’s Service has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause. For purposes of this Plan, no act or failure to act on the Participant’s
part shall be considered “willful” unless it is done, or omitted to be done, by
the Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or a Subsidiary. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Company or a
Subsidiary shall be conclusively presumed to be done, or omitted to be done, in
good faith and in the best interests of the Company or a Subsidiary.
     1.9. “Change in Control” shall mean the first to occur of any of the
following events, but only to the extent that such event is described in Code
Section 409A(a)(2)(A)(v):
     (a) any one person, or more than one person acting as a group (including
owners of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires (or has acquired
within the 12-month period ending on the date of the most recent acquisition by
such person) securities of the Company representing 30% or more of the combined
voting power of the Company’s then outstanding securities; or

Page 2



--------------------------------------------------------------------------------



 



     (b) during any period of twelve months (not including any period prior to
the execution of this Plan), a majority of members of the Board are replaced by
Directors (whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election); or
     (c) any person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase, or
acquisition of stock, or similar business transaction with the Company, but not
including persons solely because they purchase stock of the Company at the same
time or as a result of the same public offering), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the combined voting power of the stock of the Company but only
if such person or group did not own more than 50% of the combined voting power
of the stock of the Company prior to such acquisition; or
     (d) any person, or more than one person acting as a group (including owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets, or similar business transaction with the Company, but not
including persons solely because they purchase assets of the Company at the same
time), acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or group) assets from the Company
that have a total gross fair market value of more than 50% of the total gross
fair market value of all of the assets of the Company immediately before such
acquisition or acquisitions, except where the assets are transferred to (i) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock, (ii) an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company,
(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all outstanding
stock of the Company, or (iv) an entity, at least 50% of the total value or
voting power of which is owned, directly or indirectly, by a person described in
(iii), above.
     (e) Notwithstanding the foregoing, unless a majority of the Incumbent Board
determines otherwise, no Change in Control shall be deemed to have occurred with
respect to a particular Employee or Participant if the Change in Control results
from actions or events in which such Employee or Participant is a participant in
a capacity other than solely as an officer, Employee or member of the Board.
     1.10. “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any regulations relating thereto.
     1.11. “Company” means Barr Pharmaceuticals, Inc., a Delaware corporation,
or, to the extent provided in Section 9.13 below, any successor corporation or
other entity resulting from a merger or consolidation into or with the Company.
     1.12. “Compensation” has the meaning given to that term under the Qualified
Plan, except that:
     (a) The limitations of Code Section 401(a)(17) shall not apply for purposes
of this Plan;

Page 3



--------------------------------------------------------------------------------



 



     (b) For purposes of Article III, Compensation shall include amounts
deferred pursuant to an election under Sections 3.1 or 3.2; and
     (c) Only Compensation earned while an Eligible Employee is a Participant
under this Plan shall be counted for purposes of Deferral Contributions.
     1.13. “Deferral Agreement” means any Deferral Agreement to defer Salary or
Bonus entered into by a Participant under the Plan.
     1.14. “Deferral Contribution” means any Bonus Deferral Contribution or
Salary Deferral Contribution of a Participant under the Plan.
     1.15. “Deferral Contribution Account” means the account established for a
Participant under the Plan that is credited with the Participant’s Salary and
Bonus Deferral Contributions under Sections 3.1 and 3.2 of the Plan.
     1.16. “Disability” means that the Participant meets one of the following
requirements:
     (a) The Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months.
     (b) The Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under the
Company’s long-term disability plan.
     (c) The Participant is determined to be totally disabled by the Social
Security Administration.
     1.17. “Effective Date” means January 1, 2005, except as otherwise expressly
provided herein.
     1.18. “Eligible Employee” means an Employee (i) who is a Vice President or
higher officer, (ii) whose annualized compensation from the Employer is expected
to equal or exceed the limit contained in Code Section 401(a)(17), (iii) who has
elected, within 30 days of becoming eligible, to participate in the Qualified
Plan as an “Executive Participant,” as such term is defined in the Qualified
Plan, and (iv) who has elected, to the extent the Employee is otherwise
eligible, to make “Catch-Up Contributions” under the Qualified Plan. Beginning
on and after July 1, 2007, an Employee will only become an Eligible Employee on
the date the Administrator notifies the Employee in writing of the Employee’s
status as an Eligible Employee. Once an Employee has become an Eligible
Employee, the Employee will remain as such for subsequent Plan Years unless the
Administrator specifies otherwise or the Employee’s annual compensation no
longer is expected to equal or exceed the limitation specified in Code
Section 401(a)(17) for that Plan Year.
     1.19. “Employee” means a person employed by an Employer who is classified
by an Employer as a common law employee; provided that, only individuals who are
paid as common law employees from the payroll of an Employer shall be deemed to
be Employees for purposes

Page 4



--------------------------------------------------------------------------------



 



of the Plan. Any person who agrees in writing with an Employer that he or she
will not be a Participant will not be eligible to participate in the Plan. For
purposes of this definition of Employee, and notwithstanding any other
provisions of the Plan to the contrary, individuals who are not classified by an
Employer as employees under Code Section 3121(d) (including, but not limited to,
individuals classified by the Employer as independent contractors and
non-employee consultants) and individuals who are classified by an Employer as
employees of any entity other than an Employer do not meet the definition of
Employee and are ineligible for benefits under the Plan, even if the
classification by the Employer is determined to be erroneous, or is
retroactively revised. In the event the classification of an individual who is
excluded from the definition of Employee under the preceding sentence is
determined by a third party to be erroneous or is retroactively revised, the
individual shall nonetheless continue to be excluded from the definition of
Employee and shall be ineligible for benefits for all periods prior to the date
the Employer determines its classification of the individual is erroneous or
should be revised.
     1.20. “Employer” means the Company and any Subsidiary that has adopted the
Plan, with the Administrator’s consent. The Employers participating in the Plan
as of July 1, 2007 are listed in Appendix A.
     1.21. “Employer Matching Contribution” means the contribution credited to a
Participant’s Employer Matching Contribution Account under the Plan by an
Employer pursuant to Section 3.4 of the Plan.
     1.22. “Employer Matching Contribution Account” means an Account that the
Administrator shall establish on behalf of a Participant for any Employer
Matching Contributions made on behalf of the Participant under the Plan by an
Employer under Section 3.4 of the Plan.
     1.23. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     1.24. “Excess 401(k) Plan” means the Barr Pharmaceuticals, Inc. Excess
Savings and Retirement Plan.
     1.25. “Fund Share” means the share, unit, or other evidence of ownership in
a Plan investment option.
     1.26. “Investment Fund” means any Registered Investment Company which is
made available to Plan Participants under the Trust. For this purpose,
“Registered Investment Company” means any one or more corporations, partnerships
or trusts registered under the Investment Company Act of 1940.
     1.27. “Key Employee” means a Participant who, at the time of the
Participant’s distribution, is a “specified employee” as defined in Code
Section 409A. Key Employees will be identified as of the 12-month period ending
on each December 31 (the “Identification Date”), and will be considered Key
Employees for the 12-month period beginning on April 1 of the year following the
Identification Date and ending on the following March 31.

Page 5



--------------------------------------------------------------------------------



 



     1.28. “Participant” means an Eligible Employee who has elected to make
Deferral Contributions to the Plan in accordance with Article III hereof and
includes any individual for whom the Administrator maintains an Account under
the Plan.
     1.29. “Plan” means the Barr Pharmaceuticals, Inc. Non-Qualified Deferred
Compensation Plan, as set forth herein and as hereinafter amended from time to
time.
     1.30. “Plan Year” means the 12-month period beginning on January 1 and
ending on the following December 31 of each year.
     1.31. “Qualified Plan” means the Barr Pharmaceuticals, Inc. Savings and
Retirement Plan, as amended from time to time, and any successor or replacement
plan. Except as otherwise provided in this Article I, all defined terms used in
the Plan that are defined in the Qualified Plan shall have the same meaning in
the Plan as is set forth in the Qualified Plan.
     1.32. “Salary” means a Participant’s annual base salary rate for the Plan
Year, as specified by the Employer, prior to any Salary Deferral Contributions
under this Plan or contributions under the Qualified Plan.
     1.33. “Salary Deferral Agreement” means the written deferral agreement
entered into by a Participant with an Employer under Section 3.1 of the Plan.
     1.34. “Salary Deferral Contribution” means the contribution credited to a
Participant’s Deferral Contribution Account under the Plan by the Employer
pursuant to the Participant’s Salary Deferral Agreement under Section 3.1 of the
Plan.
     1.35. “Retirement Age” means the Participant attains age 65 years.
     1.36. “Separation from Service” means the date of a Participant’s or
Eligible Employee’s “separation from service” (as defined in Treas. Reg.
§1.409A-1(h) and in accordance with Treas. Reg. §1.409A-1(i)(2)) from the
Company or Subsidiary and shall include a separation from service for any
reason, unless expressly indicated otherwise.
     1.37. “Service” means the provision of personal services to the Company or
a Subsidiary in the capacity of (i) an Employee, (ii) a member of the Board, or
(iii) an independent contractor.
     1.38. “Subsidiary” means such employers as are members of a controlled
group of corporations (as defined in Code Section 414(b)) or an affiliated
service group (as defined in Code Section 414(m)), or are trades or businesses
(whether or not incorporated) which are under common control (as defined in Code
Section 414(c)) with the Company or such other employer which is required to be
aggregated with the Company pursuant to regulations issued under Code
Section 414(o).
     1.39. “Trust” means any trust established by the Company and the Trustee,
reflected in an agreement between the Company and the Trustee, under which
assets are held, administered, and managed subject to the claims of the
Company’s creditors in the event of the Company’s insolvency, until paid to
Participants and their Beneficiaries as specified in the Plan.
     1.40. “Trust Fund” means the property held in Trust by the Trustee.

Page 6



--------------------------------------------------------------------------------



 



     1.41. “Trustee” means the Fidelity Management Trust Company, a
Massachusetts trust company and any successor to all or substantially all of its
trust business. The term Trustee shall also include any successor trustee
appointed pursuant to the Trust to the extent such successor agrees to serve as
Trustee under the Trust.
     1.42. “Years of Service for Vesting” means, with respect to any Employee,
the number of whole years of the Employee’s Service (under the elapsed time
method) with an Employer; provided that, effective for Participants whose
Separation from Service occurs before April 1, 2007, Years of Service for
Vesting does not include Service before the Participant became an Eligible
Employee. An Employee will receive credit for the aggregate of all time
period(s) commencing with the date on which the Employee first performed Service
and ending on the date of the Employee’s Termination. Fractional periods of a
year will be expressed in terms of days. With respect to any business entity
acquired by or merged into the Company or an Employer (a “Predecessor
Employer”), each Participant who was actively employed by the Predecessor
Employer as of the date such Predecessor Employer was acquired by or merged into
the Company or an Employer shall receive credit for Years of Service for Vesting
under the Plan for all years of employment with such Predecessor Employer that
otherwise would have been counted as Years of Service under this Plan if such
employment had been with an Employer, unless the Company’s Board of Directors
expressly provides otherwise by written instrument.
ARTICLE II
PARTICIPATION
     2.1. Date of Participation. An Eligible Employee will become a Participant
in the Plan on the first day of a Plan Year after which the Eligible Employee
both becomes an Eligible Employee and files a written Deferral Agreement under
Section 3.1 or 3.2, or such earlier date permitted under Section 3.1 and 3.2 of
a Plan Year.
     2.2. Resumption of Participation Following Reemployment. If a Participant
ceases to be an Eligible Employee and thereafter returns to status as an
Eligible Employee, the Eligible Employee may resume participation in the Plan in
accordance with Section 2.1. The individual shall continue to be a Participant
until the entire amount of the Participant’s Account is distributed. However,
the individual shall not be entitled to make Deferral Contributions or receive
an allocation of Employer Matching Contributions during the period that the
Participant is not an Eligible Employee.
ARTICLE III
CONTRIBUTIONS
     3.1. Salary Deferral Contributions. Each Eligible Employee may execute a
Salary Deferral Agreement with the Employer for the Plan Year to reduce the
Eligible Employee’s Salary by a specified percentage or amount not exceeding
fifty percent (50%) of Salary for that Plan Year. The Salary Deferral Agreement
will be effective on the first day of the Plan Year following the date of the
Salary Deferral Agreement with respect to Salary relating to Services performed
in that Plan Year, unless a different effective date is permitted as provided
below. The Employer shall credit to the Participant’s Salary Deferral
Contribution Account an amount

Page 7



--------------------------------------------------------------------------------



 



corresponding to the amount of the Participant’s Salary Deferral Contribution. A
Salary Deferral Agreement, once made, shall be irrevocable for the Plan Year to
which it relates. An Eligible Employee must properly execute a new Salary
Deferral Agreement for each Plan Year the Eligible Employee wishes to make
Salary Deferral Contributions to the Plan. Under no circumstances may a Salary
Deferral Agreement be applied retroactively.
          Notwithstanding the foregoing, in the Plan Year in which an Employee
first becomes an Eligible Employee (e.g., due to hire or promotion), the
Eligible Employee may make, no later than 30 days after the date of such initial
eligibility, a Salary Deferral Agreement applicable to the Salary for Services
to be performed in that Plan Year after the filing of the Salary Deferral
Agreement, subject to any applicable requirements of Code Section 409A and the
regulations thereunder, and to the other provisions of the Plan. Such Salary
Deferral Agreement shall take effect on the first day of the month following the
date the properly completed Salary Deferral Agreement is provided to the
Administrator.
     3.2. Bonus Deferral Contributions. Each Eligible Employee may execute a
Bonus Deferral Agreement with the Employer for the Plan Year to reduce the
Eligible Employee’s Bonus by a specified percentage or amount not exceeding
ninety percent (90%) of any Bonus awarded to such Eligible Employee for the
Eligible Employee’s Services in that Plan Year. A Bonus Deferral Agreement must
be made before the first day of the Plan Year in which the Eligible Employee
provides the Services to which the Bonus relates, unless a different effective
date is permitted as provided below. The Employer shall credit to the
Participant’s Bonus Deferral Contribution Account an amount corresponding to the
amount of the Participant’s Bonus Deferral Contribution. A Bonus Deferral
Agreement, once made, shall be irrevocable for the Plan Year to which it
relates. An Eligible Employee must properly execute a new Bonus Deferral
Agreement for each Plan Year the Eligible Employee wishes to make Bonus Deferral
Contributions to the Plan. Under no circumstances may a Bonus Deferral Agreement
be adopted retroactively.
          Notwithstanding the foregoing, in the Plan Year in which an Employee
first becomes an Eligible Employee (e.g., due to hire or promotion), the
Eligible Employee may make, no later than 30 days after the date of such initial
eligibility, a Bonus Deferral Agreement applicable to the portion of the Bonus
for Services to be performed in that Plan Year after the filing of the Bonus
Deferral Agreement, subject to any applicable requirements of Code Section 409A
and the regulations thereunder, and to the other provisions of the Plan. Such
Bonus Deferral Agreement shall take effect on the first day of the month
following the date the properly completed Bonus Deferral Agreement is provided
to the Administrator.
     3.3. Limitations on Salary and Bonus Deferral Agreements. Notwithstanding
any other provision in the Plan to the contrary, in no event shall a Participant
be allowed to make a Deferral Contribution under this Plan in any Plan Year that
would reduce the Participant’s Compensation under the Qualified Plan below the
compensation limit that applies in that year under Code Section 401(a)(17)
(e.g., $225,000 for 2007). Eligible Employees are not required to elect Deferral
Contributions in any Plan Year. However, the minimum amount of a Deferral
Contribution for any Plan Year for which a Deferral Agreement is executed is
$1,000.
     3.4. Employer Matching Contributions. If the Employer has made a “Matching
Contribution” (as defined in the Qualified Plan) to the Qualified Plan for the
Plan Year, the

Page 8



--------------------------------------------------------------------------------



 



Employer shall make an Employer Matching Contribution to be credited to the
Account maintained on behalf of each Participant who made a Deferral
Contribution pursuant to Section 3.1 or 3.2 during the Plan Year. The Employer
Matching Contribution shall be equal to (a) the amount of “Matching
Contributions” (as defined in the Qualified Plan) and “Employer Matching
Contributions” (as defined in the Excess 401(k) Plan) that the Participant would
have received under the Qualified Plan and Excess 401(k) Plan had the
Participant not elected to make Deferral Contributions under this Plan and
without giving effect to any reductions required by Code limitations, minus
(b) the “Matching Contributions” (as defined in the Qualified Plan) and
“Employer Matching Contributions” (as defined in the Excess 401(k) Plan) that
the Participant actually received under the Qualified Plan and Excess 401(k)
Plan.
     3.5. Time of Making Employer Contributions. The Employer will from time to
time make a transfer of assets to the Trustee for each Plan Year. The Employer
shall provide the Trustee with information on the amount to be credited to the
separate Account of each Participant maintained under the Trust.
ARTICLE IV
VESTING OF PARTICIPANTS’ ACCOUNTS
     4.1. Individual Accounts. The Administrator will establish and maintain
(a) a Deferral Contribution Account for each Participant, which will reflect the
Participant’s Salary and Bonus Deferral Contributions and (b) an Employer
Matching Contribution Account for each Participant, which will reflect the
Employer Matching Contributions credited to the Participant, and the earnings,
expenses, gains, and losses credited to each, in accordance with the deemed
investments made with amounts in the Participant’s Accounts. The Administrator
may establish and maintain such other accounts and records as it decides in its
discretion to be reasonably required or appropriate in order to discharge its
duties under the Plan. Participants will be furnished statements of their
Account values at least once each Plan Year.
     4.2. Deferral Contribution Account. A Participant shall be fully vested in
the amount attributable to Salary and Bonus Deferral Contributions at all times.
     4.3. Employer Matching Contribution Account. A Participant shall be vested
in the Participant’s Employer Matching Contribution Account after the
Participant completes 5 Years of Service for Vesting, as illustrated by the
following schedule:

      Years of Service for Vesting   Vested Percentage
Less than 1
  0%
1 but less than 2
  20%
2 but less than 3
  40%
3 but less than 4
  60%
4 but less than 5
  80%
5 or more
  100%

     4.4. Full Vesting Provisions. Notwithstanding any other provision in the
Plan to the contrary, a Participant shall be fully vested in the Participant’s
entire Account upon any of the following events that occurs before the
Participant’s Separation from Service: (i) a Change in

Page 9



--------------------------------------------------------------------------------



 



Control; (ii) the death or Disability of the Participant; or (iii) the
Participant attains Retirement Age.
     4.5. Forfeiture Due to Termination for Cause. If a Participant’s Separation
from Service is due to Cause, the Participant shall forfeit the entire amount in
the Participant’s Employer Matching Contribution Account, including any amounts
that have become vested.
ARTICLE V
INVESTMENT OF CONTRIBUTIONS
     5.1. Manner of Investment. All amounts credited to the Accounts of
Participants will be treated as though invested and reinvested only in eligible
Investment Funds specified by the Administrator from time to time, pursuant to
Participant and/or Employer directions, as applicable. The Administrator also
will specify the method and frequency for change of investments. The
Administrator also will provide information regarding expenses, if any, for
changes in investment options.
     5.2. Investment Decisions. Each Participant will direct investments in
which the Accounts of Participants will be treated as invested and reinvested
among the options made available by the Administrator.
     (a) All dividends, interest, gains, and distributions of any nature earned
in respect of any Fund Shares in which an Account is treated as investing shall
be credited to the Account as though reinvested in additional shares of that
Investment Fund.
     (b) Expenses attributable to the acquisition of investments shall be
charged to the Account of the Participant for which such investment is made.
     5.3. Adjustment for Investment Experience. If any distribution under
Article VI is not made in a single payment, the amount remaining in the
Participant’s Account after the distribution will be subject to adjustment until
distributed to reflect the income and gain or loss on the investments in which
such amount is treated as invested and any expenses properly charged under the
Plan and Trust to such amounts.
ARTICLE VI
DISTRIBUTIONS
     6.1. Distribution Elections. A Participant must elect in writing, at the
time each Deferral Agreement is made, the form of distribution of the
contributions to the Participant’s Accounts (and earnings thereon), as permitted
hereunder, to which that Deferral Agreement relates. A Participant may elect to
have the Participant’s Accounts distributed in a lump sum in cash or under a
systematic withdrawal plan (installments). Distributions under a systematic
withdrawal plan must be made in substantially equal annual, or more frequent,
installments, in cash, over a period certain that does not exceed 15 years. A
Participant may vary the form of distribution of benefits with each Deferral
Agreement; provided, however, that if a Participant elects a systematic
withdrawal plan (installments), the period certain first specified in a
Participant’s Deferral Agreement electing such form of distribution shall apply
to any and all

Page 10



--------------------------------------------------------------------------------



 



subsequent Deferral Agreements under which a Participant elects to receive
distributions under a systematic withdrawal plan. A Participant may not change
the timing or form of distribution once it has been elected. In the event a
Participant does not properly and timely elect a form of distribution, the
Participant’s Accounts will be distributed in a single lump sum.
     6.2. Designation of Beneficiary. A Participant may designate a Beneficiary
or Beneficiaries, or change any prior designation of Beneficiary or
Beneficiaries by giving notice to the Administrator on a form designated by the
Administrator. If more than one person is designated as the Beneficiary, their
respective interests shall be as indicated on the designation form. In the event
of a Participant’s death, the Participant’s designated Beneficiary or
Beneficiaries will be entitled to receive the remaining balance of the
Participant’s Account, plus any amounts thereafter credited to the Participant’s
Account.
          A copy of the death notice or other sufficient documentation must be
filed with and approved by the Administrator. If upon the death of the
Participant there is, in the opinion of the Administrator, no designated
Beneficiary for part or all of the Participant’s Account, such amount will be
paid to the Participant’s surviving spouse or, if none, to the Participant’s
estate (such spouse or estate shall be deemed to be the Beneficiary for purposes
of the Plan). If a Beneficiary dies after benefits to such Beneficiary have
commenced, but before the distributions have been completed, and, in the opinion
of the Administrator, no person has been designated to receive such remaining
benefits, then such benefits shall be paid to the deceased Beneficiary’s estate.
     6.3. Notice to Trustee. The Administrator will notify the Trustee in
writing whenever any Participant or Beneficiary is entitled to receive benefits
under the Plan. The Administrator’s notice shall indicate the form, amount, and
frequency of benefits that such Participant or Beneficiary shall receive.
     6.4. Distribution Dates.
     (a) Except as provided in paragraph (c) below, distribution from a
Participant’s Account shall begin upon Separation from Service or, if sooner,
when a Participant incurs a Disability. All distributions pursuant to this
Section 6.4 shall be made as soon as administratively feasible but no later than
(i) December 31 of the calendar year of the Participant’s Separation from
Service or Disability, or (ii) the fifteenth (15th) day of the third (3rd)
calendar month following the Participant’s Separation from Service or
Disability, whichever is later; provided however, that in no event will the
Participant be permitted, directly or indirectly, to designate the taxable year
of the distribution.
     (b) If the Participant’s Separation from Service occurs because of the
Participant’s death, the Participant’s benefit will be paid to the Participant’s
Beneficiary in the same form and at the same time as it would have been paid to
the Participant pursuant to this Article VI.
     (c) Notwithstanding any provision of the Plan to the contrary, distribution
from a Participant’s Account shall be made in a lump sum as soon as
administratively feasible following a Change in Control.

Page 11



--------------------------------------------------------------------------------



 



     6.5. Time of Distribution.
     (a) Notwithstanding the Participant’s election, distributions to a
Participant will not begin sooner than 12 months following the Participant’s
election as to the form of such distributions unless the Participant’s
Separation from Service is due to the Participant’s death, in which case
distribution of a Participant’s Accounts will begin as soon as administratively
feasible after the Participant’s death.
     (b) Notwithstanding anything in this Article to the contrary, if the
Participant is a Key Employee, distribution of the Participant’s Accounts upon a
Separation from Service other than for death will begin no sooner than 6 months
after the Participant’s Separation from Service. In the event the Participant
elects to receive the Participant’s Account distributed in installment payments,
the first installment payment will commence no sooner than 6 months after the
Participant’s Separation from Service.
     (c) Notwithstanding anything in this Article to the contrary, if the sum of
the value of (i) the Participant’s Account and (ii) the Participant’s “account”
(as defined in the Excess 401(k) Plan) in the Excess 401(k) Plan, is equal to or
less than the applicable Code Section 402(g)(1)(B) limit at the time of the
Participant’s Separation from Service, then such sum shall be distributed to the
Participant in a single lump sum distribution as soon as administratively
feasible but no later than (i) December 31 of the calendar year of the
Participant’s Separation from Service or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following the Participant’s Separation from Service,
whichever is later; provided however, that the Company shall have sole
discretion to designate the taxable year of the payment.
     6.6. Distributions Due to Hardship. In the discretion of the Administrator
and at the written request of a Participant, an amount up to 100% of the
Participant’s vested Account may be distributed to a Participant in the case of
an “unforeseeable emergency,” subject to the limitations set forth below. For
purposes of this Section 6.6, an “unforeseeable emergency” is a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary, or the
Participant’s dependent (as defined in Code Section 152(a)); loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, e.g., not as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but, in any case, payment may not be
made to the extent that such hardship is or may be relieved:
     (a) through reimbursement or compensation by insurance or otherwise;
     (b) by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship; or
     (c) by cessation of Deferral Contributions under the Plan.
          Only one distribution on account of an unforeseeable emergency shall
be permitted during a Plan Year. A Participant’s request for such a distribution
must be accompanied or

Page 12



--------------------------------------------------------------------------------



 



supplemented by such evidence that the Administrator or its designee may
reasonably require. Withdrawals of amounts due to an unforeseeable emergency
shall be permitted only to the extent reasonably needed to satisfy the
unforeseeable emergency need and to pay taxes reasonably anticipated as a result
of the distribution.
          Any Participant who receives a hardship distribution shall cease
Deferral Contributions for a period of one year following the date of such
hardship distribution beginning with the pay period that includes the
distribution. Reentry into the Plan will be according to the Deferral Agreement
procedures described in Article 3.
ARTICLE VII
ADMINISTRATION OF THE PLAN
     7.1. Powers and Responsibilities of the Administrator. The Administrator
has the full power, full responsibility, and sole discretion to administer the
Plan in all of its details and in accordance with its terms and to carry out the
provisions of the Plan, subject, however, to the applicable requirements of
ERISA and the Code. The Administrator’s powers and responsibilities include, but
are not limited to, the following:
     (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
     (b) To interpret the Plan and determine all questions arising in the
administration, interpretation, and application of the Plan, including but not
limited to, all questions concerning the eligibility of any person to
participate in the Plan, with any such interpretation or determination to be
presumptively final and conclusive and binding on all persons;
     (c) To administer the claims and review process specified in Section 7.3;
     (d) To compute the amount of benefits which will be payable to any
Participant, former Participant, or Beneficiary in accordance with the
provisions of the Plan;
     (e) To determine the person or persons to whom such benefits will be paid;
     (f) To authorize the payment of benefits;
     (g) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;
     (h) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan; and
     (i) By written instrument, to allocate and delegate its responsibilities,
including the appointment of an individual or the formation of a committee to
administer the Plan.
          The regularly kept records of the Company shall be conclusive and
binding upon all persons with respect to a Participant’s date and length of
service, amount of Compensation and the manner of payment thereof, type and
length of any absence from work and all other matters contained therein relating
to Participants.

Page 13



--------------------------------------------------------------------------------



 



     7.2. Claims and Review Process.
     (a) Claims Procedure. If any person believes he or she is being denied any
rights or benefits under the Plan, such person (or the person’s duly authorized
representative) may file a claim in writing with the Administrator. If any such
claim is wholly or partially denied, the Administrator will notify the claimant
of its decision in writing. The notification will set forth, in a manner
calculated to be understood by the claimant, the following: (i) the specific
reason or reasons for the adverse determination, (ii) reference to the specific
Plan provisions on which the determination is based, (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
(iv) a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA Section 502(a) following an adverse benefit
determination on review. Such notification will be given within ninety (90) days
after the claim is received by the Administrator, or within one hundred eighty
(180) days, if the Administrator determines that special circumstances require
an extension of time for processing the claim. If the Administrator determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90)-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the
Administrator expects to render a benefit determination.
     (b) Review Procedure. Within sixty (60) days after the receipt of
notification of an adverse benefit determination, a claimant (or the claimant’s
duly authorized representative) may (i) file a written request with the
Administrator for a review of the claimant’s adverse benefit determination and
(ii) submit written comments, documents, records, and other information relating
to the claim for benefits. A request for review shall be deemed filed as of the
date of receipt of such written request by the Administrator. A claimant shall
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claimant’s
claim for benefits. The Administrator will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Administrator will notify
the claimant of its decision on review in writing. Such notification will be
written in a manner calculated to be understood by the claimant and will contain
the following: (i) the specific reason or reasons for the adverse determination,
(ii) reference to the specific Plan provisions on which the benefit
determination is based, (iii) a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits, and (iv) a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a). The decision on review will be made within
sixty (60) days after the request for review is received by the Administrator,
or within one hundred twenty (120) days if the Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial sixty (60)-day period. The extension
notice shall indicate the

Page 14



--------------------------------------------------------------------------------



 



special circumstances requiring an extension of time and the date by which the
Plan expects to render the determination on review. The Administrator’s decision
on review shall be final and binding on the claimant.
ARTICLE VIII
AMENDMENT OR TERMINATION
     8.1. Amendment. The Company reserves the right and authority to amend the
Plan at any time by written instrument adopted by the Board (or such committee
to which the Board has delegated the authority to amend the Plan). Such
amendments are to be effective on the effective date of such amendments.
     8.2. Retroactive Amendments. An amendment made by the Company in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan and Trust to satisfy the applicable requirements of the Code
or ERISA or to conform the Plan to any change in federal law or to any
regulations or rulings thereunder.
     8.3. Termination. The Company has adopted the Plan with the intention and
expectation that contributions will be continued indefinitely. However, the
Company has no obligation whatsoever to maintain the Plan for any length of time
and may discontinue contributions under the Plan or terminate the Plan at any
time by written notice delivered to the Trustee without any liability hereunder
for any such discontinuance or termination. Any Subsidiary that has adopted the
Plan may terminate its participation in the Plan by written notice to the
Administrator, with the Administrator’s consent.
     8.4. Effect of Amendment or Termination. No amendment or termination of the
Plan shall directly or indirectly reduce the balance of any Account held
hereunder as of the effective date of such amendment or termination (except as
such balance may decline in the future due to investment losses). No additional
contributions shall be made to the Account of a Participant after termination of
the Plan, but the Company shall continue to credit gains and losses to
Participants’ Accounts pursuant to Section 5.3, until the balance of such
Accounts have been fully distributed to each Participant or Beneficiary, as
applicable. Participants’ Accounts maintained under the Plan at the time of the
termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan. Notwithstanding the foregoing, the
time and form of a payment to a Participant under the Plan may be accelerated
where the right to the payment arises due to a termination of the Plan, in
accordance with the provisions of Code Section 409A and Treas. Regs.
§1.409A-3(j)(4)(ix).
ARTICLE IX
GENERAL PROVISIONS
     9.1. Limitation of Rights. Neither the establishment of the Plan and the
Trust, nor any amendment thereof, nor the creation of any fund or account, nor
the payment of any benefits, will be construed as giving to any Participant or
other person any right to receive a distribution of contributions made under the
Plan or any other equitable right against the Employer,

Page 15



--------------------------------------------------------------------------------



 



Administrator, or Trustee, except as expressly provided herein; and in no event
shall the Plan be construed to give any Participant the right to be retained in
the service of the Company or any affiliate or Subsidiary nor will the terms of
employment or service of any Participant be modified or in any way affected
thereby.
     9.2. Nonalienability of Benefits. The benefits provided hereunder will not
be subject to alienation, assignment, garnishment, attachment, execution, or
levy of any kind, either voluntarily or involuntarily, and any attempt to cause
such benefits to be so subjected will not be recognized, except to such extent
as may be required by law and as provided pursuant to a domestic relations order
(defined in Code Section 414(p)(1)(B)), as determined by the Administrator.
Pursuant to a domestic relations order, payments may be accelerated to a time
sooner, and pursuant to a schedule more rapid, than the time and schedule
applicable in the absence of the domestic relations order, provided that such
payment pursuant to such order is not made to the Participant and provided
further that this provision shall not be construed to provide the Participant
discretion regarding whether such payment time or schedule will be accelerated.
     9.3. Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his or her affairs by reason of minority, illness, infirmity, or other
incapacity, the Administrator may direct the Trustee to disburse such payments
to a person or institution designated by a court which has jurisdiction over
such recipient or a person or institution otherwise having the legal authority
under state law for the care and control of such recipient. The receipt by such
person or institution of any such payments shall be complete acquittance
therefore, and any such payment to the extent thereof shall discharge the
liability of the Trust for the payment of benefits hereunder to such recipient.
     9.4. Information between Employer and Trustee. The Employer agrees to
furnish the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry our their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued on forms adopted thereunder.
     9.5. Notices. Any notice or other communication in connection with this
Plan shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified.
     9.6. Participants’ Rights Unsecured. Except as otherwise set forth herein,
the Plan at all times shall be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Company or its
affiliates for payment of any distributions hereunder. The right of a
Participant or Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company or a Subsidiary, and
neither the Participant nor any Beneficiary shall have any rights in or against
any specific assets of the Company or its Subsidiaries. All amounts credited to
the Participants’ Accounts shall constitute general assets of the Employer for
whose Participants the amounts were contributed, and may be disposed of by the
Company or the Employer at such time and for such purposes as it may deem
appropriate.

Page 16



--------------------------------------------------------------------------------



 



     9.7. Trust. All rights under this Plan shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company or any Employer for payment of any amounts due
hereunder. No Participant or Beneficiary under the Plan shall have any interest
in or rights against any specific assets of the Company or any Employer, and all
Participants and Beneficiaries shall have only the rights of general unsecured
creditors of the Company and the applicable Employer. Notwithstanding the
preceding provisions of this Section, the Company, in its discretion shall have
the right, at any time and from time to time, to cause amounts payable to any
Participant or Beneficiary hereunder to be paid to the trustee of a Trust
established by the Company for the benefit of Participants or their
Beneficiaries. Such Trust shall contain terms and conditions to ensure that the
Trust assets and earnings will be subject to creditors of the Employer for whose
Participants the assets were contributed, but will otherwise be available only
to pay benefits to Participants and Beneficiaries pursuant to the terms of the
Plan, and will contain such other provisions as are necessary to assure that
transfers to the Trust, and earnings on Trust assets, will not constitute
taxable income to any Participant or Beneficiary pursuant to applicable
provisions of the Code.
     9.8. No Guaranty of Benefits. Nothing contained in the Plan shall
constitute a guaranty by the Company or any affiliate or any other person or
entity that the assets of the Company or any affiliate will be sufficient to pay
any benefit hereunder.
     9.9. Tax Withholding. The Company shall withhold from Participants’
Accounts any taxes required to be withheld under federal, state, or local law.
Such taxes shall be withheld from the Participant’s non-deferred compensation to
the maximum extent possible with any excess being withheld from the
Participant’s Account. Each Participant shall bear the ultimate responsibility
for payment of all taxes owed under this Plan.
     9.10. Spendthrift Provision. No interest of any person or entity in, or
right to receive a distribution under, the Plan shall be subject in any manner
to sale, transfer, assignment, pledge, attachment, garnishment, or other
alienation or encumbrance of any kind; nor may such interest or right to receive
a distribution be taken, either voluntarily or involuntarily for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance,
and claims in bankruptcy proceedings.
     9.11. Applicable Law. The Plan will be construed, administered, and
enforced according to ERISA, and to the extent not preempted thereby, the laws
of the State of New Jersey, without regard to its conflicts of law principles.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Plan must be brought against any of the parties in
the courts of the State of New Jersey, or, if it has or can acquire
jurisdiction, in the United States District Court for the District of New
Jersey, and each of the parties expressly consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.
     9.12. Corporate Successors. The Plan shall not be automatically terminated
by a transfer or sale of assets of the Company, or by the merger or
consolidation of the Company into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser, or successor

Page 17



--------------------------------------------------------------------------------



 



entity agrees to continue the Plan. If the Plan is not continued by the
transferee, purchaser, or successor entity, then the Plan shall terminate
subject to the provisions of Article 8.
     9.13. Unclaimed Benefit. In the event that all, or any portion, of the
distribution payable to a Participant or Beneficiary hereunder shall, at the
expiration of 5 years after it shall become payable, remain unpaid solely by
reason of the inability of the Company or its designee, after sending a
registered letter, return receipt requested, to the last known address, and
after further diligent effort, to ascertain the whereabouts of such Participant
or Beneficiary, the amount so distributable shall be treated as a forfeiture and
shall be retained by the Company as part of its general assets.
     9.14. Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as
Employee or agent of the Company shall be liable to any Participant, former
Participant, Beneficiary, or other person for any claim, loss, liability, or
expense incurred in connection with the Plan.
     9.15. Gender and Number. Words in the masculine gender shall include the
feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings used herein are included for reference
only, and are not to be construed so as to alter the terms hereof.
     9.16. Indemnification. The Company and each Employer shall indemnify and
hold harmless each member of the Administrator, or any Employee of the Company
or an Employer, or any individual acting as an employee or agent of either of
them (to the extent not indemnified or saved harmless under any liability
insurance or any other indemnification arrangement) from any and all claims,
losses, liabilities, costs, and expenses (including attorneys’ fees) arising out
of any actual or alleged act or failure to act made in good faith pursuant to
the provisions of the Plan or the Trust, including expenses reasonably incurred
in the defense of any claim relating thereto with respect to the administration
of the Plan or the Trust, except that no indemnification or defense shall be
provided to any person with respect to any conduct that has been judicially
determined, or agreed by the parties, to have constituted willful misconduct on
the part of such person, or to have resulted in his or her receipt of personal
profit or advantage to which he or she is not entitled.
Executed this ___ day of _____ 2008.

                  BARR PHARMACEUTICALS, INC.    
 
           
 
  By:        
 
           
 
           
 
  Its:        
 
           

Page 18



--------------------------------------------------------------------------------



 



Appendix A
PARTICIPATING EMPLOYERS
Duramed Research, Inc. (previously known as Barr Research, Inc. and BRL Inc.)
Duramed Pharmaceuticals, Inc.
Barr Laboratories, Inc.
BMI, Inc.
Barr Distribution Company
Duramed Pharmaceuticals Sales Corp.
Barr International Services, Inc.
Barr East Hanover Services, Inc.
Barr Ventures, LLC
Copper 380T, LLC
2 Quaker Road, Inc.
2 Quaker Road, LLC
265 Livingston Street Corp.
Women’s Capital Corporation

 